Citation Nr: 1723600	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  04-22 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected chronic stasis dermatitis and cellulitis of the left leg.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated December 2003 and September 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before a Veterans Law Judge (VLJ) at a July 2012 videoconference hearing.  A transcript of the hearing has been associated with the file.

In April 2007, the Board reopened and denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 decision, the Court vacated the Board's April 2007 decision and remanded the issue to the Board.

In Board decisions dated March 2010, November 2012, and March 2016, the Veteran's claims were remanded for additional evidentiary development.  The VA Appeals Management Center (AMC) most recently continued the previous denials in a September 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The March 2016 Board decision also granted service connection for stasis dermatitis and cellulitis of the right leg.  A July 2016 RO decision assigned a 10 percent initial rating to the service-connected right leg disability.  To the Board's knowledge, the Veteran has not disagreed with that decision; that matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In April 2017, the Board sent the Veteran a letter informing him that the VLJ who conducted the July 2012 hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he did not wish to have another hearing.

With respect to the claim for an increased rating for stasis dermatitis and cellulitis of the left leg, the Board notes that United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision in which the Board denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the current appeal contains at least one claim, entitlement to an increased rating for stasis dermatitis and cellulitis of the left leg, which may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The issue of entitlement to service connection for hypertension is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim of entitlement to service connection for hypertension currently on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his hypertension claim.

In the March 2016 Remand, the Board instructed the AOJ to obtain a VA nexus opinion from a physician with appropriate expertise to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset during service or is otherwise etiologically related to the Veteran's service, or alternatively manifested within one year of his discharge therefrom.  The examiner was directed to specifically address the Veteran's service treatment records (STRs), to include the March 1970 record demonstrating a blood pressure reading of 150/100, as well as an April 1970 consultation sheet noting "? Hi B.P's."  In addition, the examiner was also to note that, at separation, the Veteran's blood pressure was assessed as 126/98.  Additionally, the examiner was directed to comment on a letter from New York Life Insurance Company dated in May 1993, which referenced a March 1974 exam demonstrating blood pressure readings of 138/96 and 130/88.  The examiner was to note a May 1974 medical certificate which shows a blood pressure reading of 122/90, and a December 1974 consultation sheet which shows blood pressure readings of 155/120 and 130/88 in that month.

Pursuant to the Board Remand, a VA medical opinion was obtained in August 2016 as to the etiology of the Veteran's claimed hypertension.  In the August 2016 opinion, the examiner concluded that the claimed hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In rendering his opinion, he did not specifically comment on the elevated blood pressure readings documented during the Veteran's military service and immediately thereafter, as instructed in the March 2016 Remand.  Moreover, the medical professional who rendered the August 2016 opinion was a registered nurse.  In a November 2016 statement, the Veteran challenged the expertise of the registered nurse, who provided the August 2016 VA medical opinion.  Although "VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case," Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013), here the Veteran has provided a sufficient challenge warranting a new opinion from appropriately qualified physician.

Accordingly, the claim for service connection for hypertension is REMANDED for the following action:

1.  Refer the VA claims file to an appropriate specialist physician for an etiology as to the claimed hypertension.  The physician is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the physician should respond to the following:

Is it at least as likely as not that any current hypertension had its onset in service, or within the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

In rendering this opinion, the examiner should address the March 1970 STR documenting a blood pressure reading of 150/100 and the April 1970 STR indicating "? Hi B.P's."  In addition, the examiner should expressly note that at separation the Veteran's blood pressure was assessed as 126/98.

The examiner should also address the May 1993 letter from New York Life Insurance Company referencing a March 1974 examination, which documented blood pressure readings of 138/96 and 130/88.  The examiner should note the May 1974 medical certificate, which shows a blood pressure reading of 122/90, and a December 1974 consultation sheet which shows blood pressure readings of 155/120 and 130/88 in that month.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the physician rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the physician decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

The physician must provide a rationale for each opinion given.

2.  Thereafter, readjudicate the hypertension claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

